Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejection - 35 USC § 112(a) and (b)
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The claim is indefinite and nonenabling because the exact appearance of the claimed design cannot be understood due to the following:
The three-dimensional configuration of the laptop port cannot be clearly understood due to insufficient scale. The scale of the article (i.e. the laptop port itself and not the surrounding broken line environment) is shown at too small of a scale in the reproductions to effectively determine the exact contours of the claimed design. Therefore, the drawings fail to enable one of ordinary skill in the art to make and use the design since the exact depth, contour, and configuration of the laptop port cannot be understood without resorting to conjecture when viewed at 100% scale. To overcome this rejection, it is suggested that new reproductions be submitted in a larger scale, or that new reproductions showing enlarged areas, such as those shown in Fig. 1.8-1.9 of the foreign priority document, be included for clarity. See examples below.

    PNG
    media_image1.png
    437
    854
    media_image1.png
    Greyscale


Furthermore, it is unclear whether the lines surrounding the two stadium-shaped ports to the right of the claimed design are broken or solid when viewed at 100% scale. Therefore, the drawings fail to enable one of ordinary skill in the art to make and use the design since the exact scope of the claimed design cannot be understood without resorting to conjecture when viewed at 100% scale. To overcome this rejection, it is suggested that new reproductions be submitted, wherein the broken lines are clearly and adequately spaced.

    PNG
    media_image2.png
    348
    667
    media_image2.png
    Greyscale


A response is required in reply to the Office action to avoid abandonment of the application. If corrected reproductions are submitted in response to this Office action, they must be in compliance with 37 CFR 1.121(d). When preparing new or replacement reproductions, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Conclusion
The claim stands rejected under 35 U.S.C. 112(a) and (b).

Applicant is reminded that any reply to this Refusal must be signed either by a patent practitioner (i.e., a patent attorney or agent registered to practice before the United States Patent and Trademark Office) or by the applicant. If the applicant is a juristic entity, the reply must be signed by a patent practitioner. See37 CFR 1.33(b).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBEKAH A CARUSO whose telephone number is (571)270-1554.  The examiner can normally be reached on Mondays, Tuesdays, and Wednesdays, 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 571-272-8601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBEKAH A CARUSO/Primary Examiner, Art Unit 2922